Citation Nr: 0820507	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to June 
1965, and from January 1976 to August 1986.  The veteran died 
in September 2004; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over the case was subsequently 
transferred to the RO in St. Petersburg, Florida.  In 
February 2008, the appellant and her son testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam at some time during the period beginning on January 
9, 1962, and ending on May 7, 1975.

2.  The veteran died in September 2004 due to the effects of 
lung cancer.






CONCLUSION OF LAW

A service-connected disability caused the veteran's death.  
38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the effective-date element of her claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate her claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) or 38 C.F.R. § 3.159 (2007). 

Legal Criteria

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Service connection may be granted on a presumptive basis for 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) manifested to a compensable degree any time after 
service in a veteran who had active military, naval, or air 
service, during the period beginning on January 9, 1962, and 
ending on May 7, 1975, in the Republic of Vietnam, including 
the waters offshore and other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The certificate of death shows that the veteran died in 
September 2004 due to the effect of lung cancer.  At the time 
of the veteran's death, service connection was not in effect 
for any disability.  

The appellant contends, in part, that service connection 
should be granted for the cause of the veteran's death on a 
presumptive basis because the veteran had in-country service 
in the Republic of Vietnam.

The appellant and her son testified that they recalled having 
been informed by the veteran that he had travelled up the 
Mekong River or its tributaries and had personally set foot 
on territorial land in the Republic of Vietnam.  The 
appellant testified that the veteran was in Vietnam or served 
in the waters off the coast of Vietnam between 1963 and 1965.  
Service department records and evidence submitted by the 
appellant indicate that during that time period the veteran's 
duty stations included service aboard various ships (USS Sea 
Devil, USS Rasher, and USS Volador) with confirmed 
deployments within that time period to the western Pacific 
region, some of which deployments included service in the 
waters off the coast of Vietnam.  The appellant also 
testified to the reluctance of the veteran's comrades to 
discuss the circumstances of their wartime service.  

The Board has found the statements of the appellant and her 
son to be credible and adequately supported by the evidence 
of record.  At the same time, the Board notes that the 
service department has not been able to determine whether the 
veteran had in-country service in Vietnam.  However, there is 
no affirmative evidence indicating that the veteran did not 
have in-country service in Vietnam or that his fatal lung 
cancer was unrelated to herbicide exposure.  Therefore, the 
Board finds that the veteran did have in-country service in 
the Republic of Vietnam and agrees that service connection 
for the cause of the veteran's death is warranted on a 
presumptive basis.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


